 In the Matter Of CARPENTER & SKAER, INC., AND GENERAL CONTRACT-ING EMPLOYERS ASSOCIATIONandGEORGE MCDONALDIn the Matter Of INTERNATIONAL HOD CARRIERS', BUILDING & COMMONLABORERS'UNION OF AMERICA, LOCAL 210, AFLandGEORGEMCDONALDIn the Matter Of INTERNATIONAL HOD CARRIERS', BUILDING & COMMONLABORERS' UNION OF AMERICA, LOCAL 210, AFLandROBERT H.FRANCISCOIn the Matter of H. F. STIMM,INCORPORATED AND GENERAL CONTRACT-ING EMPLOYER ASSOCIATIONandHAROLD ODELLIn the Matter Of INTERNATIONAL HOD CARRIERS', BUILDING & COMMONLABORERS' UNION OF AMERICA, LOCAL 210, AFLandHAROLD ODELLIn the Matter of ANTHONY SANUCCI, SR.andJOSEPH ToNTILLOIn the Matter of INTERNATIONAL HOD CARRIERS', BUILDING & COMMONLABORERS'UNION OF AMERICA, LOCAL 210, AFLandJOSEPHTONTILLOIn the Matter of STRAUBINGER CONSTRUCTION Co., INC.andALBERTNAPPO AND HARRY ERVINIn the Matter Of INTERNATIONAL HOD CARRIERS', BUILDING & COMMONLABORERS' UNION or AMERICA, LOCAL 210, AFLandALBERT NAPPOAND HARRY ERVINCases Nos. 3-CA-86, 3-CB-1, 3-CB-26, 3-CA-150, 3-CB-36, 3-C-4-152, 3-CB-37, 3-CA-172, and 3 CB-45.Decided June 19, 1950DECISIONORDER DISMISSING CERTAIN COMPLAINTSANDORDER REMANDING PROCEEDING TO TRIAL EXAMINEROn November 1, 1949, Trial Examiner Charles W. Whittemoreissued an order granting the Union's motion to dismiss the complaints90 NLRB No. 78.903S47-51-28417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDn the above-entitled proceedings on the ground that the assertionof jurisdiction would not effectuate the policies of the National LaborRelations Act.'Thereafter, the General Counsel filed a request forreview of the Trial Examiner's order and the Union filed a reply'-thereto.A supporting brief was filed by the General Counsel.To the extent here material the Board has reviewed the rulings of-the Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the order issued by the Trial Examiner, a copy ofwhich is attached hereto, the General Counsel's request for review,-the briefs of the parties, and the applicable portion of the record in-the case.2 'We agree with the Trial Examiner that although it doesnot appear that the operations of Employers Anthony Sanucci, Sr.(Cases Nos. 3-CA-152, 3-CB-37) and Straubinger Construction Co.,Inc. (Cases Nos. 3-CA-172, 3-CB-45) are wholly unrelated to com-merce, the assertion of jurisdiction over these Employers, who are-notmembers of General Contracting Employers Association, hereincalled the Association, would not effectuate the policies of the Act.3However, for the reasons noted below, a different result is requiredwith respect to the Association and those member-Employers involvedin this proceeding.The Association, of Buffalo, New York, is an organization com-prised of 42 general contractors and 80 subcontractors engaged inthe building-construction industry in Erie County, New York. Since1936, the Association, in behalf of its employer-members, has nego-tiated and signed collective bargaining contracts with the Union cov-.ering laborers ,4 which is the classification of the employees involvedin this proceeding.During the year 1948, 90 percent of all the in-dustrial and commercial construction in Erie County was performedxThe substantive portions of the complaints allege that the Employers and general con-tracting Employers Association violated Section 8(a) (3) of the Act by discriminatorilydischarging certain employees because of their nonmembership in the Union;and that theUnion violated Section 8 (b) (2) of the Act by demanding such discharges.HThe General Counsel's request for oral argument is hereby denied because the record andthe briefs,in our opinion,adequately present the issues and positions of-the parties.3Denver Building and Construction Trades CouncilandB.W. Fellers,Inc.,88 NLRB212;Denver Building and Construction Trades CouncilandWilliam G. Churches,et al.,90NLRB 378.We find no merit in the General Counsel's contention that the TrialExaminer was in error in dismissing these complaints on the ground that the Act delegatesto the General Counsel the exclusive authority to determine in which unfair labor practicecases complaints should issue.SeeRow Construction Company,88 NLRB 580;Hale-ston Drug Strugs, Inc.,86 NLRB 1166.Chairman Herzogwould assert jurisdiction over Employer Straubinger because he is ofthe opinion that its individual operations have a substantial impact on commerce.In accord with his dissent in theChurchescase,supra, Member Reynoldswould assertjurisdiction over Straubinger,but not over Employer Sanucci because the latter's opera-tions fall within thedo minimisdoctrine.4The record shows that in 1948,there was a labor dispute between the Union and theAssociationwhich affected all the employer-members and resulted in a complete workstoppage of all construction in Erie County. CARPENTER & SKAER, INC.419by members of the Association.The volume of such constructionamounted to approximately $20,000,000, of whichamount approxi-mately $2,000,000 represented purchases of materials received fromoutside the State of New York.A substantial number of constructionjobs was performed by members of the Association for firms engagedin interstate commerce, within the meaning of the Act.Consistent with our well-established policy in representationcases,"we find that in passing upon the jurisdictional issue herein, the Asso-ciation and its members must be regarded as a single enterprise. Thatthe totality of the operations, in volume and character,of all membersof the Association has a substantial effect on interstate commerce isapparent.The fact that we might not assert jurisdiction as to eachmember of before the Board individually or that this proceedingdoes not directly involve all its members is not here material, be-cause the alleged unfair labor practices are attributed to the Asso-ciation itself and are the result of the application of a common laborpolicy by the Association on behalf of its' members, including thoseinvolved herein.We accordingly find, for the purposes of this proceeding, that theAssociation and Carpenter & Skaer, Inc., H. F. Stimm, Incorporated,and Fred Seitz, Inc., are engaged in commerce within the meaningof the Act and that it would effectuate the policies of the Act toassertjurisdiction in order to resolve the substantive issues raised bythe complaints.ORDERIT IS HEREBY ORDERED that Cases Nos. 3-CA-86, 3-CB-21, 3-CB-26,3-CA-150, and 3-CB-36, be, and they hereby are, remanded to theTrial Examiner for the preparation and issuance of an IntermediateReport, setting forth his findings of fact, conclusions of law, and rec-ommendations with respect to the unfair labor practices alleged in thecomplaints.IT Is FURTHER ORDERED that'the complaints, with respect to Cases Nos.3-CA-152, 3-CB-37, 3-CA-172, and 3-CB-45, be, and they hereby aredismissed.ORDERCharges having been duly filed in the above-captioned cases ;Complaints, notices of hearing, and an order consolidating cases having beenissued on June 22, 1949, by the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Third Region ;Answers having been filed by each of the respondents;Indianapolis Cleaners and Launderers Club,87 NLRB 472, reversing 85 NLRB 1198;Wirts Distributing Co., 'et al.,82 NLRB 669 ;Air Conditioning Company of SouthernCalifornia,et al.,81 NLRB 946. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDA hearing having been held in Buffalo, New York, on July. 18, 19, and 20, 1949,before the undersigned Trial Examiner, and evidence having been received onall issues raised in the pleadings ;Motions having been made at the close of the hearing by each of the Respond-ents for dismissal of the complaints, and ruling upon said motions having beenreserved;Briefs having thereafter been received ;A summary of evidence adduced at the hearing as to the business of the em-ployer respondents, and each of them, being as follows :A. The Association:General Contracting Employers Association of Buffalo,New York, is a voluntary organization consisting of 42 general contractors, about80 subcontractors and 40 material dealers. Its purposes are, according to itsconstitution :tomaintain high professional standards in the fulfillment of contracts, tocombat unfair practices in the industry, to encourage sound business methodsand to deal collectively with labor.According-to the testimony of its executive vice-president, it has functioned ac-cording to its purposes since its founding in 1936. In short, it appears to be whatis commonly termed a service organization, engaging in no actual constructionwork itself.As well as with other basic construction labor organizations in theindustry, the Association negotiates and enters into written bargaining agree-ments with the Hod Carriers ; such contracts covering each of the Associationmembers.During 1948, members of the Association, according to reports sub-mitted to the Association, reported doing a gross business approximating $20,-000,000.All of the construction work was done within Erie County, New York.According to testimony of the said vice-president, general contractors performabout 45 percent of the total contracts, amounting to about $9,000,000; and sub-contractors the remainder, amounting to about $11,000,000.According to thesame witness,' the general contractors purchase materials originating outside NewYork State valued at about 5 percent of their contract total, while about 15percent of the subcontractors' total contract price is expended in the purchase ofmaterials originating outside the State.Accordingly it would appear that thetotal value of out-of-state purchases would be 5 percent of $9,000,000, or $450,000,plus 15 percent of $11,000,000, or $1,650,000.That total, according to the TrialExaminer's calculation, is about $2,100,000.General Counsel, however, duringthe hearing, obtained an affirmative answer from the said vice-president to aleading question in which he arrived at a total of $4,000,000,-by adding 5 per-cent and 15 percent, and then, apparently, figuring 20 percent of $20,000,000.According to the vice-president's testimony, he arrived at an estimated per-centage of out-of-stbte purchases only by using, as one example, figures obtainedfrom one member contractor, not involved in these proceedings.The estimatedoes not appear, from other evidence, to be reasonably accurate beyond doubt,since the two general contractor members, actually involved in these proceedings,produced figures at the hearing showing that while they did a total contractbusiness in 1948 amounting to about $2,887,000, their material purchases origi-nating outside New York amounted in value to only $96,000, or about 31/2 per-cent of the total contract price.B. Carpenter & Skaer:The total contract value of work performed and serv-iced by this employer in its fiscal year from April 1, 1948 to March 31, 1949,amounted to $1,087,272.73.Of this total the company performed work valued at$684,903.73, while sub-contractors performed the remainder.During this periodCarpenter & Skaer purchased materials and supplies valued at about $175,000, CARPENTER & SKAER, INC.421of which anestimated 20 or 25 percent, amounting in dollar volume from $35,000to $43,000, originated outside New York.This employer is a member of theAssociation.C.Stimnt:During 1948 Stimm performed work and services on constructioncontracts valued at about $1,800,000, all being performed in New York.Duringthe same period Stimm purchased materialsvalued at about $386,000, of whichapproximately 14 percent, or $53,000 worth, came from outside the State. Stiminis a memberof the Association.D. Stranbi. ger:This employer is not a member of the Association.During1948 Straubinger's total volume of business amounted to about $676,066.80, ac-cording to a document submitted in evidence by General Counsel and attestedas correctby the company's president.According to the same witness, materialsvalued at about $80,000, or about 12 percent of total materials purchased valuedat $534,202.92, originated outside New.York.E. Fred Seitz, Inc.:Seitz is a plastering contractor, and is a sub-contractingmember of the Association. -During 1948 it purchased materials valued at about$55,000.Of this total, materials valued at about $10,000 had their origin out-side New York.F. Anthony Sanuedi, Sr.:Sanucci is a masonry contractor.His entire volumeof businessin 1948 amounted to $15,523.26, and his purchases of materials werevalued at $7,538.67.Purchased materials valued at $1,848.14 had their originoutside the State of New York. . According to Sanucci's testimony, most of hiswork consistsof "small jobs" or repairing.Now, THEREFORE, the said Trial Examiner, being fully advised in the premises,having duly considered the entire record in the case, particularly as to the com-merce allegations and evidence, is of the opinion that the operations of the re-spondent employers, and each of them, are essentially local in character.TheTrial Examiner is of the further opinion that the organization of local contractorsinto an Association' which represents them in collective bargaining does not trans-form the nature or extent of the business performed by its members as individ-uals. .In view of present Board policy, set out inIndianapolis Cleaners 6Launderers Club,and in othercases,'and although it does not appear that theoperations of the respondent employers in the above-captioned cases are whollyunrelated to commerce, the Trial Examiner is of the opinion that assertion ofjurisdiction in these cases, or any of them,.would not effectuate the policies ofthe National Labor Relations Act ;Said motions urging dismissal upon jurisdictional grounds are hereby granted ;and it is herebyORDERED, that said complaints, and each of them, be dismissed in their entirety.Any party may obtain a review of the foregoing order, pursuant to Sec. 203.27,Rules and Regulations, Series 5, as amended August 18, 1948, by filing a requesttherefor with the Board, stating the grounds for review, and immediately onsuch filing serving a copy thereof on.the Regional Director and the other parties.Unless such request for review is filed within 10 days from the date of the orderof dismissal, the case shall be closed.CHARLES W. WHITTE\IORE,Trial Examiner.Dated : November1, 1949.117.T. Gresham Company, Inc.,85 NLRB 891;Building and Construction Trades Councilof Pittsburgh, Pa., at al,85 NLRB 241;Indianapolis Cleaners&Launderers-Club,85NLRB 1198.